Willard Bartlett, J. (dissenting):
I dissent from the conclusion reached by the majority of the court. The judgment did not locate the right of way. At the time the action was brought the defendant had put up fences across *166the whole width of her property, so that it was plain that she was then obstructing the right of way whatever might be its true route. When the contempt proceedings were instituted, however, those fences had been in part removed, so that there was available to the plaintiff an unobstructed way two rods in width over the property of the defendant. The plaintiff, nevertheless, has succeeded in having a fine imposed on the defendant because, although she affords him a two-rod' right of way, she still prevents him from passing along the particular route which he claims was used before the commencement of the action. I agree that if the judgment had established his right to the use of this particular line of travel, she could properly be punished for obstructing it; but where the judgment omits to locate or define the route, I do not think it can be made definite and certain in this respect by affidavits or depositions taken in contempt proceedings, so as to constitute a basis for inflicting punishment upon the defendant. A decree cannot be broadened in this manner for such a purpose. If the plaintiff wanted his right of way definitely fixed he should have alleged its location in" the complaint and prayed judgment accordingly, and then the defendant, unless she admitted his claim as thus specifically stated, would have had an opportunity to try the issue of location as one of the issues in the action, instead of having it determined on affidavits in a proceeding, the purpose of which virtually was to find out what the judgment meant.
I think the order appealed from should be reversed.
Orders affirmed, with ten dollars costs and disbursements.